DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, prior-art fails to disclose a method of manufacturing a display panel comprising steps of “sequentially forming a first insulating layer and a first metal layer on the photoresist layer and the oxide semiconductor layer which is not covered by the photoresist layer; and peeling off the photoresist section to remove the first insulating layer and the first metal layer on the photoresist section, wherein the first insulating layer and the first metal layer which correspond to the gate defining region are remained to respectively obtain a gate insulating layer and a gate”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 9, prior-art fails to disclose a method of manufacturing a display panel, comprising steps of “forming a first metal layer on the photoresist section and the oxide semiconductor layer which is not covered by the photoresist layer; and peeling off the photoresist section to remove the first metal layer on the photoresist section, wherein the first metal layer which corresponds to the gate defining region is remained to obtain a gate.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haensch et al., US 8,569,121; 
Sasagawa et al., US 2014/0284595; 
Sasagawa et al., US 10,347,769;
Feng et al., US 2018/0226269; 
Feng et al., US 10,483,129.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893